Will

Vv

al

Case 324b-dvibo¥ST EPR SHAduheALS TRIE O7LDVRI PABe THEE 3. Page ID #114
SOUTHERN DISTRICT OF ILLINOIS

E St Louis Division

iam A White [
Plaintiff _
Case No: 20-cv- Ao-7S)/-W¢e
Federal Bureau of Prisons, et
Defendants :

SWORN DECLARATION OF WILLIAM A WHITE AS TO EXHAUSTION
OF ADMINISTRATIVE REMEDY

I, William A White, do hereby aver under penalty of perjury this 17th

day

1)

of:July 2020 that the following is true and correct:

I am a federal prisoner serving 389 months imprisonment in the cust-
ody of the Federal Bureau of Prisons ("BOP") at the United States

Penitentiary ("USP") -- Marion in Marion, Illinois.

To obtain medical care at USP-Marion, I must appear at a "sick call"
and orally request that a "PA", a member of the Public Health Service,

Provide me with medical care or schedule me for an appointment with

medical.

If I am dissatisfied with the outcome of a sick call, my only remedy
is through the BOP's four-step administrative remedy process. I file
a BP-8 with my unit team, which is to be answered within 10 days,
then a BP-9 with the warden that takes 20 days,then a BP-10 with
regional that takes 30 days, and, then, a BP-11 with central office
that takes 40 days. (I abbreviate because I] know the Court is fam-

iliar with the procedure).

On August 14, 2019, Dr Richard M Samuels, a neuropsychologist, diag-

-18-
5)

6)

7)

8)

9)

10)

rvwe HN TE GE ORS E SG MTP VIFEe FYUOLT ITP aUuNauribe OLE esas VISVUEUEPE: | FIioU }
and Fur FCG hPL IEE Finpeoht ye The 1 LUIHG “SHH On ic OF SPO rary C4 UB aT Rmnesia
("TGA"), periods of "thought dysfunction" or confusion, and, paranoid
episodes, which usually strike early in the morning and last one to

three hours.

On August 24, 2019, after receiving Dr Samuels’ report, knowing that
these neuro-cognitive symptoms are indicative of a brain injury, I went
to sick cal] and spoke to a short male PA, name unknown, who stated that
I would be called to medical; I later spoke to a female nurse at pill
line who told me that I should be called to medical within three weeks

of a sick call.

On September 16, 2019, having not been called to medical, I filed with

Gary Burgess the BP=8 attached as Exh A(a).

Receiving no response to Exh A(a), I filed with Burgess the BP-9 attach-

ed as Exh A(c) on October 6, 2019.

On November 4, 2019, I received from Burgess the response to my BP-8

attached as Exh.A(b), and, the response to my BP-9 attached as Exh A(d).

Following the instructions of Exh A(d), about November 5, 2019, I re-
turned to sick cal] to again report my need for diagnosis and treatment.
I showed Dr Samuels' report to PA Hughes, who told me that my injuries
were "impossible", that I "should be dead", that Dr Samuels' report was:
"fake", and, that he "bet" that Dr Samuels "wouldn't testify to that in
court," though I tried to explain that the report is in fact a summary

of Dr Samuels' anticipated testimony. Despite this, Hughes stated that

he would record my sick call.

Three weeks later, November 26, 2019, I filed the BP-8 of Exh A(e) with
Kathy Hill.

-18-
11)

12)

13)

14)

15)

16)

1?)

REESIV END NO OHSSPSPE bScilheRP 28 kidd Hr/fd2b Pak ors Bybe At $4) 160°

December 24, 2019.

On January 8, 2020, I was informed that my BP-9 was rejected because
it duplicated the BP-9 of Exh A(c)-(d), even though it obviously re-
ferred to a different sick call and was not a duplicate; I was instruct-

ed to file a BP-10 with regional. Exh A(g).

On or about January 9, 2020, I mailed the BP-10 of Exh A(y) to the

North Central Regional Office, First Class postage prepaid.

On February 6, 2020, I received the:response of Exh A(ii) stating that
my BP-10 was “untimely” because I was allegedly appealing the BP-9 of

Exh A(c)-(d) and not the BP-9 of Exh A(f).

As the response of Exh A(}) was clearly erroneous, I appealed it that
same day by mailing the BP-11 of Exh A(j), First Class postage prepaid,

to the BOP central office.

On March 12, 2020, I received the rejection letter: of Exh A(K), which
I then discussed with Burgess. Burgess informed me that the people

handling the remedies were "messing with me." He came back some days
later and stated that any remedy I sought regarding the Ongoing denial

of medical care would be referred to the original BP-9 and deemed un-

timely regardless of the facts.

As I have no administrative remedy available, I now bring suit.

Having so averred, I sayeth no more under oath.

{ ;
| WLS

William A White

 

-19-
